Citation Nr: 0732287	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2006.  A statement of the case was issued in July 2006, 
and a substantive appeal was received in September 2006.  The 
veteran appeared at an August 2007 Board videoconference 
hearing.  A transcript is of record.    

Additional evidence was received from the veteran with waiver 
of preliminary RO review provided at the August 2007 hearing.  
In addition, written waiver of preliminary RO review was 
received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

It appears from the service records that the veteran's active 
duty service included service in Vietnam from March 1967 to 
March 1968.  The veteran's claimed stressors essentially 
involve his assignments and activities during this period.  
Service personnel records reveal that he was assigned to B 
Battery, 2nd Howitzer Battalion, 17th Artillery, 1st Cavalry 
Division.  

A number of the claimed stressors, such as seeing dead bodies 
and body parts, appear to be too general to allow for 
verification.  The veteran has not reported dates or 
locations with regard to several of these claimed 
experiences.  

However, in a letter received in June 2006, the veteran 
reported that in early in 1967 he was involved in a fire 
mission to support a truck convoy in LZ Schueller.  It would 
appear that this type of stressor may be capable of 
verification since the location and approximate time frame 
have been furnished by the veteran.  Additionally, unit 
records may afford some insight into any combat operations 
during the period the veteran was assigned to the unit.  

The Board also notes that the facsimile copies of three 
photographs submitted by the veteran in August 2007 are 
completely unrecognizable.  In view of the need to send the 
case back for additional development as outlined above, the 
veteran should be afforded the opportunity to submit better 
quality copies. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to submit better quality copies of 
the three photographs he submitted in 
August 2007. 

2.  The RO should contact the U. S. Army 
and Joint Services Records Research 
Center (JSRCC) (formerly Center for Unit 
Records Research (CURR)), and provide 
information regarding the veteran's unit 
assignment(s) in Vietnam.  A request for 
any unit histories or other records 
documenting any combat operations and 
combat casualties should be requested.  
JSRCC should also be specifically 
requested to corroborate any combat 
incidents involving the veteran's unit 
supporting a truck convoy in LZ Schueller 
in early 1967.  

3.  After completion of the above, the RO 
should formally determine whether the 
veteran participated in combat, or 
whether a claimed stressor has been 
verified. 

4.  If, and only if, the RO finds that 
the veteran participated in combat, or if 
a claimed stressor(s) is corroborated, 
then the veteran should be scheduled for 
a VA PTSD examination.  The examiner 
should be furnished the claims file for 
review and the RO should clearly inform 
the examiner of the stressor(s).  Any 
medically indicated special tests should 
be conducted.  If the examiner finds that 
a diagnosis of PTSD is warranted, then 
the examiner should clearly report 
whether the PTSD is related to the 
corroborated stressor(s).

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



